Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This Fifth Amendment to Credit Agreement (this “Amendment”) is dated as of
August 15, 2013, and is between the Lenders identified on the signature
pages hereof, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in that capacity, “Agent”),
BOISE CASCADE COMPANY, a Delaware corporation (“Boise Cascade”), and the
Subsidiaries of Boise Cascade identified as Borrowers on the signature
pages hereof (such Subsidiaries, together with Boise Cascade, “Borrowers”).

 

WHEREAS, the Lenders, Agent, and Borrowers entered into a Credit Agreement dated
as of July 13, 2011 (as amended, restated, supplemented, or otherwise modified
before the date of this Amendment, including, without limitation, by that
certain First Amendment to Credit Agreement dated as of September 7, 2012, that
certain Limited Consent and Amendment to Loan Documents dated as of December 20,
2012, that certain Third Amendment to Credit Agreement dated as of May 15, 2013,
and that certain Fourth Amendment to Credit Agreement dated as of July 19, 2013,
the “Credit Agreement”); and

 

WHEREAS, Boise Cascade desires that Agent and the Lenders (a) increase the
Maximum Revolver Amount to $350,000,000 (the amount of such increase, the
“Increase”), (b) extend the Maturity Date to July 31, 2018 and (c) amend certain
other terms and provisions of the Credit Agreement as set forth herein.  Agent
and the Lenders are willing to make the foregoing amendments subject to the
terms of this Amendment.

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Definitions. Defined terms used but not
defined in this Amendment are as defined in the Credit Agreement.

 

2.                                      Amendment.  Subject to the satisfaction
of the conditions to the Amendment Effective Date set forth in Section 4 hereof,
Borrowers, Agent and the Lenders hereby agree as follows:

 

(a)                                 A new Section 4.32 is hereby added to the
Credit Agreement to read as follows:

 

“4.32                  Indenture Borrowing Base.  As of the date of the making
of each Advance (or other extension of credit) hereunder, the Borrowers are able
to incur the additional Indebtedness contemplated by such Advance (or other
extension of credit) without violating Section 4.03 of the Indenture, and, after
giving effect to such Advance (or other extension of credit), the Indenture
Borrowing Base exceeds the outstanding principal amount of Obligations,
including the amount of such Advance (or other extension of credit), by an
amount equal to or greater than 10% of the Maximum Revolver Amount.”

 

--------------------------------------------------------------------------------


 

(b)                                 Section 6.1(n) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(n)                           any other Indebtedness (which may be secured by
Liens on assets that do not constitute Collateral); provided that (i) the
Payment Conditions are satisfied both immediately before and immediately after
giving effect to the incurrence of such Indebtedness and (ii) if secured by
Liens (other than in respect of Purchase Money Indebtedness or Capitalized Lease
Obligations), such Indebtedness shall be subject to an intercreditor agreement
acceptable to Agent and the Required Lenders addressing, among other things, the
provision to Agent of customary access rights regarding any Equipment and/or
Real Property securing such Indebtedness; and provided, further, that any such
Indebtedness in excess of $5,000,000 in the aggregate shall have a final
maturity date no earlier than 90 days after the Maturity Date and a weighted
average life to maturity of not less than four years;”

 

(c)                                  Section 6.7(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(a)                           Make any payments (whether voluntary or
mandatory, or a prepayment, redemption, retirement, defeasance or acquisition)
with respect to any Specified Indebtedness, except (a) regularly scheduled
payments of principal, interest and fees, but only to the extent not otherwise
prohibited under any subordination agreement or intercreditor agreement relating
to such Indebtedness, and (b) any prepayment, redemption, retirement, defeasance
or acquisition of Specified Indebtedness (together with any accrued interest and
premiums thereon); provided that in the case of clause (b), the Payment
Conditions are satisfied both immediately before and immediately after giving
effect to the prepayment, redemption, retirement, defeasance or acquisition of
such Indebtedness.”

 

(d)                                 Section 6.9(a)(iii) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

“(iii)                         provided that the Payment Conditions are
satisfied both immediately before and immediately after giving effect to such
dividends or distributions and Administrative Borrower shall have delivered to
Agent a certificate of a financial officer of Administrative Borrower certifying
as to compliance with clauses (a) and (b) of the Payment Conditions and
demonstrating (in reasonable detail) the calculations required by
clause (b) thereof, Boise Cascade may make the following dividends and
distributions to the extent not otherwise prohibited under this Agreement:”

 

(e)                                  Section 6.9(a)(iv) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

2

--------------------------------------------------------------------------------


 

“(iv)                        provided that the Payment Conditions are satisfied
both immediately before and immediately after giving effect to such dividends or
distributions and Administrative Borrower shall have delivered to Agent a
certificate of a financial officer of Administrative Borrower certifying as to
compliance with clauses (a) and (b) of the Payment Conditions and demonstrating
(in reasonable detail) the calculations required by clause (b) thereof, Boise
Cascade may make any other additional dividends or distributions to the extent
not otherwise prohibited under this Agreement; and”

 

(f)                                   Section 6.12(h) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(h)                           provided that the Payment Conditions are
satisfied both immediately before and immediately after giving effect to such
payment, the payment to Principal Holder of management fees and expense
reimbursements to the extent such fees do not exceed $1,000,000 in the aggregate
for all such fees in any fiscal year;”

 

(g)                                  Schedule C-1 to the Credit Agreement is
hereby amended and restated in its entirety as set forth on Schedule C-1 hereto.

 

(h)                                 The definition of “Applicable Margin” in
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Applicable Margin” means, as of any date of determination with respect to any
Type of Loan, the applicable margin set forth in the following table that
corresponds to the most recent Average Excess Availability calculation delivered
to Agent pursuant to Section 5.1 of the Agreement (the “Average Excess
Availability Calculation”):

 

Level

 

Average Excess Availability Calculation

 

Applicable Margin 
with respect to
Base Rate Loans

 

Applicable Margin 
with respect to
LIBOR Rate Loans

 

I

 

If Average Excess Availability is greater than 40% of the aggregate Revolver
Commitments

 

0.50

%

1.50

%

II

 

If Average Excess Availability is greater than 20% but less than or equal to 40%
of the aggregate Revolver Commitments

 

0.75

%

1.75

%

III

 

If Average Excess Availability is less than or equal to 20% of the aggregate
Revolver Commitments

 

1.00

%

2.00

%

 

3

--------------------------------------------------------------------------------


 

The Applicable Margin shall be based upon the most recent Average Excess
Availability Calculation, which will be calculated as of the end of each fiscal
quarter.  The Applicable Margin shall be re-determined quarterly on the first
day of the month following the date of delivery to Agent of the certified
calculation of Average Excess Availability pursuant to Section 5.1 of the
Agreement; provided, however, that if Borrowers fail to provide such
certification when such certification is due, the Applicable Margin shall be set
at the margin in the row styled “Level III” as of the first day of the month
following the date on which the certification was required to be delivered until
the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the Applicable
Margin shall be set at the margin based upon the calculations disclosed by such
certification).  In the event that the information regarding Average Excess
Availability contained in any certificate delivered pursuant to Section 5.1 of
the Agreement is shown to be inaccurate, and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(a “Higher Applicable Margin Period”) than the Applicable Margin actually
applied for such Higher Applicable Margin Period, then (i) Borrowers shall
immediately deliver to Agent a correct certificate for such Higher Applicable
Margin Period, (ii) the Applicable Margin shall be determined as if the correct
Applicable Margin (as set forth in the table above) were applicable for such
Higher Applicable Margin Period, and (iii) Borrowers shall within one
(1) Business Day deliver to Agent full payment in respect of the accrued
additional interest as a result of such increased Applicable Margin for such
Higher Applicable Margin Period, which payment shall be promptly applied by
Agent to the affected Obligations.

 

(i)                                     The definition of “Borrowing Base
Reporting Excess Availability Threshold” in Schedule 1.1 to the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

“Borrowing Base Reporting Excess Availability Threshold” means 12.5% of the
aggregate Revolver Commitments.

 

(j)                                    A new definition of “Canadian Dollars”
and “Cdn$” is hereby added to Schedule 1.1 to the Credit Agreement to read as
follows:

 

“Canadian Dollars” or “Cdn$” means the lawful currency of Canada, as in effect
from time to time.

 

(k)                                 The definition of “Cash Dominion Excess
Availability Threshold” in Schedule 1.1 to the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

4

--------------------------------------------------------------------------------


 

“Cash Dominion Excess Availability Threshold” means 12.5% of the aggregate
Revolver Commitments.

 

(l)                                     The introductory paragraph in the
definition of “Eligible Accounts” in Schedule 1.1 to the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

““Eligible Accounts” means those Accounts created by any Borrower in the
ordinary course of its business, that arise out of such Borrower’s sale of goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that (x) such criteria may be revised from
time to time by Agent in Agent’s Permitted Discretion to address the results of
any audit performed by Agent from time to time after the Closing Date; (y) if
the Payment Conditions are satisfied immediately after giving effect thereto,
then Agent shall not establish any criteria for excluding Accounts from Eligible
Accounts other than those set forth below or previously established in
accordance with this Agreement unless the Agent shall have given Boise Cascade
at least five Business Days’ prior notice of Agent’s intention to establish any
such new criteria including an explanation as to the reasons that the Agent has
determined in its Permitted Discretion that such criteria are appropriate; and
(z) if the Payment Conditions are not satisfied immediately after giving effect
thereto, then Agent shall endeavor to give Boise Cascade at least five Business
Days’ prior notice of Agent’s intention to establish any new criteria for
excluding Accounts from Eligible Accounts other than those set forth below or
previously established in accordance with this Agreement, but the Agent shall
have no obligation to deliver any such notice if Agent determines in its
Permitted Discretion that it is necessary or appropriate to establish such
criteria without delay, and in no event will the Agent have any liability to any
Loan Parties or otherwise for failure to deliver any notice described above.  In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash.  Eligible Accounts shall not include
the following:”

 

(m)                             Clause (e) of the definition of “Eligible
Accounts” in Schedule 1.1 to the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“(e)                            Accounts that are not payable in Dollars, other
than Accounts payable in Canadian Dollars that are not in excess of
Cdn$10,000,000 in the aggregate;”

 

(n)                                 The definition of “Excess Availability
Threshold” in Schedule 1.1 to the Credit Agreement is hereby deleted in its
entirety.

 

5

--------------------------------------------------------------------------------


 

(o)                                 The definition of “Financial Covenant Excess
Availability Threshold” in Schedule 1.1 to the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Financial Covenant Excess Availability Threshold” means 10% of the aggregate
Revolver Commitments.

 

(p)                                 The definition of “Indenture” in
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Indenture” means that certain Indenture dated as of October 22, 2012, between
Boise Cascade, Boise Cascade Finance Corporation, a Delaware corporation,
certain guarantors party thereto, and U.S. Bank National Association, as
amended, amended and restated, supplemented or otherwise modified from time to
time to the extent permitted by this Agreement.

 

(q)                                 A new definition of “Indenture Borrowing
Base” is hereby added to Schedule 1.1 to the Credit Agreement to read as
follows:

 

“Indenture Borrowing Base” means an amount equal to the greater of
(a) $300,000,000 and (b) an amount equal to the lesser of (i) the Initial
Indenture Borrowing Base as at the end of the most recently ended fiscal quarter
and (ii) the most recently calculated Initial Indenture Borrowing Base required
to be delivered to Agent pursuant to Section 5.2.

 

(r)                                    A new definition of “Initial Indenture
Borrowing Base” is hereby added to Schedule 1.1 to the Credit Agreement to read
as follows:

 

“Initial Indenture Borrowing Base” means, as of any date of determination, an
amount equal to the sum of (a) 85% of the amounts of all Accounts owned by Boise
Cascade and its Restricted Subsidiaries (as such term is defined in the
Indenture) and (b) 70% of the amounts of all Inventory owned by Boise Cascade
and its Restricted Subsidiaries, in each case, plus (in the case of any
Refinancing (as such term is defined in the Indenture)) the aggregate amount of
fees, underwriting discounts, premiums, prepayment penalties and other costs and
expenses Incurred (as such term is defined in the Indenture) in connection with
the Refinancing, minus (i) the sum of all permanent repayments of principal with
respect to Indebtedness hereunder pursuant to Section 4.06(a)(3)(A) of the
Indenture and (ii) the aggregate principal amount of Indebtedness (as such term
is defined in the Indenture) Incurred under Section 4.03(b)(15) of the Indenture
then outstanding.

 

(s)                                   The definition of “Maturity Date” in
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Maturity Date” means July 31, 2018.

 

6

--------------------------------------------------------------------------------


 

(t)                                    The definition of “Maximum Revolver
Amount” in Schedule 1.1 to the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Maximum Revolver Amount” means $350,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

 

(u)                                 A new definition of “Payment Conditions” is
hereby added to Schedule 1.1 to the Credit Agreement to read as follows:

 

“Payment Conditions” means that at the time of each action or proposed action
and after giving effect thereto each of the following conditions are satisfied: 
(a) no Default or Event of Default shall have occurred and be continuing; and
(b) either (i) Excess Availability (on the date of such action or proposed
action after giving effect to any Advances made (or to be made) or Letters of
Credit issued (or to be issued) on such date in connection with such action or
proposed action) and Average Excess Availability (for the most recently ended
fiscal quarter after giving pro forma effect to such action or proposed action)
shall equal or exceed 25% of the aggregate Revolver Commitments or
(ii) (x) Excess Availability (on the date of such action or proposed action
after giving effect to any Advances made (or to be made) or Letters of Credit
issued (or to be issued) on such date in connection with such action or proposed
action) and Average Excess Availability (for the most recently ended fiscal
quarter after giving pro forma effect to such action or proposed action) shall
equal or exceed 15% of the aggregate Revolver Commitments and (y) the Fixed
Charge Coverage Ratio as of the last day of the most recently ended fiscal
period for which financial statements are required to be furnished to Agent,
after giving pro forma effect to such action or proposed action, is at least 1.0
to 1.0.

 

(v)                                 Clause (q) of the definition of “Permitted
Asset Dispositions” in Schedule 1.1 to the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

“(q)                           any other Asset Disposition so long as (i) the
Payment Conditions are satisfied both immediately before and immediately after
giving effect to such Asset Disposition and (ii) if such Asset Disposition is an
Asset Disposition of the type described in clause (b) of this definition, the
Net Cash Proceeds of such Asset Disposition are deposited into an account
subject to a Control Agreement or remitted to the Agent for application against
outstanding Obligations; and”

 

(w)                               Clause (i) of the definition of “Permitted
Contingent Obligations” in Schedule 1.1 to the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(i) in respect of Indebtedness permitted under clause (s) of Section 6.1, so
long as the Payment Conditions are satisfied both immediately before

 

7

--------------------------------------------------------------------------------


 

and immediately after giving effect to the incurrence or assumption of such
Contingent Obligations; and”

 

(x)                                 The proviso immediately succeeding
clause (n) of the definition of “Restricted Investment” in Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“provided, however, that with respect to any Investment under clause (d)(ii) or
(e) above, the Payment Conditions are satisfied both immediately before and
immediately after giving effect to such Investment and Administrative Borrower
shall have delivered to Agent a certificate of a financial officer of
Administrative Borrower certifying as to compliance with clauses (a) and (b) of
the Payment Conditions and demonstrating (in reasonable detail) the calculations
required by clause (b) thereof.”

 

(y)                                 The definition of “Restricted Payment Excess
Availability Threshold” in Schedule 1.1 to the Credit Agreement is hereby
deleted in its entirety.

 

(z)                                  Clause (a) of Schedule 5.2 to the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(a)                           a Borrowing Base Certificate, together with a
calculation of the Initial Indenture Borrowing Base as of such date,”

 

3.                                      Representations. To induce Agent and the
Lenders to enter into this Amendment, each Borrower hereby represents to Agent
and the Lenders as of the date hereof as follows:

 

(a)                                 that such Borrower is duly authorized to
execute and deliver this Amendment, and that each Loan Party is duly authorized
to perform its obligations under the Loan Documents to which it is a party;

 

(b)                                 that the execution and delivery of this
Amendment by such Borrower do not and will not violate any material provision of
federal, state or local law or regulation applicable to it or of their
respective Governing Documents, or of any order, judgment, or decree of any
court or other Governmental Authority binding on them;

 

(c)                                  that this Amendment is a legal, valid, and
binding obligation of each Loan Party party hereto, enforceable against such
Loan Party in accordance with its terms, except as enforcement is limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally;

 

(d)                                 that, as of the Amendment Effective Date and
after giving effect to this Amendment, the representation and warranties set
forth in Section 4 of the Credit Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), in each case with the same effect as if such
representations and

 

8

--------------------------------------------------------------------------------


 

warranties had been made on the Amendment Effective Date, except to the extent
that any such representation or warranty expressly relates to an earlier date;
and

 

(e)                                  that, as of the Amendment Effective Date
and after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

 

4.                                      Conditions. This Amendment shall become
effective on the date each of the following conditions have been met (such date,
the “Amendment Effective Date”):

 

(a)                                 this Amendment shall have been executed and
delivered by Agent, the Lenders, and Borrowers, and acknowledged by the
Guarantor;

 

(b)                                 Agent shall have received payment in
immediately available funds of an amendment fee in an amount equal to $300,000,
such amendment fee to be for the account of Agent and the Lenders, and shall be
distributed by Agent as separately agreed between Agent and the Lenders; and

 

(c)                                  Agent shall have received payment in
immediately available funds of a closing fee in an amount equal to $125,000,
such closing fee to be for the account of Agent and the Lenders providing the
Increase, which Lenders are identified on the signature pages hereof, and shall
be distributed by Agent as separately agreed between Agent and the applicable
Lenders.

 

Agent’s delivery to Boise Cascade of a copy of this Amendment executed by all
necessary parties described in Section 4(a) hereof shall be deemed evidence that
the Amendment Effective Date has occurred.

 

5.                                      Miscellaneous. (a) This Amendment is
governed by, and is to be construed in accordance with, the laws of the State of
New York.  Each provision of this Amendment is severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

 

(b)                                 This Amendment binds Agent, the Lenders, and
Borrowers and their respective successors and assigns, and will inure to the
benefit of Agent, the Lenders, and Borrowers and the successors and assigns of
Agent and each Lender.

 

(c)                                  Except as specifically modified by the
terms of this Amendment, all other terms and provisions of the Credit Agreement
and the other Loan Documents are incorporated by reference in this Amendment and
in all respects continue in full force and effect.  Each Borrower, by execution
of this Amendment, and the Guarantor, by acknowledgement of this Amendment,
hereby reaffirms, assumes, and binds themselves to all applicable obligations,
duties, rights, covenants, terms, and conditions that are contained in the
Credit Agreement (as amended hereby) and the other Loan Documents (including the
granting of any Liens for the benefit of Agent and the Lenders).

 

(d)                                 This Amendment is a Loan Document.  Each
Borrower acknowledges that Agent’s reasonable costs and expenses (including
reasonable attorneys’ fees) incurred in connection with this Amendment
constitute Lender Group Expenses.

 

9

--------------------------------------------------------------------------------


 

(e)                                  The parties may sign this Amendment in
several counterparts, each of which will be deemed to be an original but all of
which together will constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

[SIGNATURE PAGES TO FOLLOW]

 

10

--------------------------------------------------------------------------------


 

The parties are signing this Fifth Amendment to Credit Agreement as of the date
stated in the introductory clause.

 

 

BOISE CASCADE COMPANY,

 

a Delaware corporation, as a Borrower

 

 

 

By:

/s/ Kelly Hibbs

 

Name:

Kelly Hibbs

 

Title:

Vice President and Controller

 

 

 

BOISE CASCADE BUILDING MATERIALS DISTRIBUTION, L.L.C.,

 

a Delaware limited liability company, as a Borrower

 

 

 

By:

/s/ Kelly Hibbs

 

Name:

Kelly Hibbs

 

Title:

Vice President and Controller

 

 

 

BOISE CASCADE WOOD PRODUCTS, L.L.C.,

 

a Delaware limited liability company, as a Borrower

 

 

 

By:

/s/ Kelly Hibbs

 

Name:

Kelly Hibbs

 

Title:

Vice President and Controller

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

as Agent and as a Lender

 

 

 

By:

/s/ Peter Possenato

 

Name:

Peter Possenato

 

Title:

Director

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Gregory A. Jones

 

Name:

Gregory A. Jones

 

Title:

Senior Vice President

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Lynn Gosselin

 

Name:

Lynn Gosselin

 

Title:

Senior Vice President

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Peter S. Predun

 

Name:

Peter S. Predun

 

Title:

Executive Director

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Kevin J. Gimber

 

Name:

Kevin J. Gimber

 

Title:

Assistant Vice President

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

BOISE CASCADE WOOD PRODUCTS HOLDINGS CORP.,

 

a Delaware corporation, as Guarantor

 

 

 

By:

/s/ Kelly Hibbs

 

Name:

Kelly Hibbs

 

Title:

Vice President and Controller

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule C-1

 

Commitments

 

Lender

 

Revolver Commitment

 

Wells Fargo Capital Finance, LLC

 

$

115,000,000.00

 

Bank of America, N.A.

 

$

100,000,000.00

 

U.S. Bank National Association

 

$

60,000,000.00

 

PNC Bank, National Association

 

$

40,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

35,000,000.00

 

 

 

 

 

All Lenders

 

$

350,000,000.00

 

 

--------------------------------------------------------------------------------